Citation Nr: 1815400	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  15-19 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than August 3, 2010, for the award of entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1959 to July 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2018, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board notes that the Veteran's statements at his January 2018 hearing may be construed as asserting that an effective date earlier than August 3, 2010, was warranted as a result of clear and unmistakable error (CUE) in the prior rating decisions in October 2004 denying service connection for PTSD and in a June 2007 decision, which denied reopening the claim.  Such CUE challenges are not inextricably intertwined with the earlier effective date issue, which has been developed for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The outcome of the Veteran's direct appeal of the effective date assigned for service connection for PTSD is not dependent on the outcome of any request for revision of earlier decisions on the basis of CUE.  An adjudication of his direct earlier effective appeal does not preclude a successful collateral attack on the earlier decision.  See Canady v. Nicholson, 20 Vet. App. 393, 402 (2006) (bifurcating and separately adjudicating the issues of entitlement to an earlier effective date and CUE).  Therefore, it is not prejudicial for the CUE challenges to be referred to the RO for initial consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to an initial rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2007 rating decision denied reopening a prior claim for entitlement to service connection for PTSD; and, although the Veteran submitted a notice of disagreement, he did not perfect his appeal.

2.  The appellant submitted correspondence to VA on August 3, 2010, requesting that the previously denied service connection claim be reopened.

3. Service connection for PTSD was awarded from August 3, 2010.  


CONCLUSIONS OF LAW

1.  A June 2007 rating decision, which denied reopening a prior claim for entitlement to service connection for PTSD, is final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  The criteria for an effective date earlier than August 3, 2010, for the award of service connection for PTSD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the appellant nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Earlier Effective Date Claim

VA regulations provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2017).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2017).  When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopened) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period. 38 C.F.R. §  3.400 (q).  A sympathetic reading as to all potential claims raised by the evidence is required.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), however, has held that VA is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

VA law provides that the effective date for an award of disability compensation reopened claims shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  Claimants and their representatives are entitled to notice of any decision made by VA affecting the payment of benefits.  38 C.F.R. § 3.103(b) (2017).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q) (2017).  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with this title.  38 U.S.C. § 7105(c) (2012).  

There are, however, two exceptions to the rule of finality, the reopening of a claim based upon new and material evidence under 38 U.S.C.A. § 5108 and revision of a decision based upon clear and unmistakable error (CUE) under 38 U.S.C. § 5109A.  See Cook v. Principi, 318 F.3d 1334, 1336 (Fed. Cir. 2002).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108 (2012).  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 C.F.R. § 3.156(a) (2017).  

A June 2007 rating decision denied reopening the Veteran's prior claim for entitlement to service connection for PTSD.  Following receipt of a notice of disagreement, the Veteran was provided a statement of the case on May 27, 2008.  He was advised that he had 60-days from the date of the letter to perfect his appeal by submitting a substantive, e.g. VA Form 9.  In July 2008, the Veteran's congressional representative contacted VA and inquired by the status of his claim and the development that had occurred.  In correspondence dated in August 2008, VA responded to the representative and, in pertinent part, advised him that the Veteran had not perfected his appeal.  Accordingly, the June 2007 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103 (2017).  

Subsequent VA records show the Veteran submitted correspondence to VA on August 3, 2010, requesting that the previously denied service connection claim be reopened.  In its October 2010 rating decision VA established entitlement to service connection for PTSD effective from August 3, 2010.  

The Veteran contends, in essence, that an earlier date is warranted based upon CUE in a prior decision.  This matter has been addressed in the introduction section of this decision and may not be considered further as a basis for an earlier effective date prior to a separate adjudication of the CUE claims.  He also makes no allegation that he provided any document to VA prior to August 3, 2010, that should be considered as an application to reopen the previously denied claim.

Based upon the evidence of record, the Board finds that a June 2007 rating decision which denied reopening the Veteran's prior claim for entitlement to service connection for PTSD is final and that service connection has been established from August 3, 2010, the date correspondence to VA was received requesting the previously denied claim be reopened.  There is no evidence of any earlier claim to reopen and no present basis under applicable VA law for the earlier benefits sought.  Therefore, the Board finds the claim for entitlement to an earlier effective date must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.


ORDER

Entitlement to an effective date earlier than August 3, 2010, for the award of entitlement to service connection for PTSD is denied.


REMAND

At his January 2018 hearing the Veteran, in essence, asserts that the symptoms of his service-connected PTSD have increased in severity since his April 2014 VA examination.  He testified as to having anger outburst, irritability, and memory problems as a result of his PTSD, which was not evident at the time of his earlier VA examination.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  A contemporaneous examination is necessary when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect."  38 C.F.R. § 3.327(a) (2017); see also Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Here, the Board finds a VA medical examination is required.  Prior to examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for an appropriate examination for opinions as to the current nature and extent of his service-connected PTSD.  The examiner should summarize the pertinent evidence of record, including his statements as to symptoms including anger outburst, irritability, and memory problems, and reconcile any opinions provided with the other evidence of record.  All necessary examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issue remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


